DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction
Applicant’s Restriction arguments, see remark on page 1, filed on 6/16/2022, with respect to claims 1-30 have been acknowledged.  The applicant elects, without traverse, Group I, claims 1-16. New claims 31-44 are added.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 35-43 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 11-13, 34-36, 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (Pub No.: 2019/0174411).
Regarding claim 35, Xu et al. discloses the apparatus for wireless communications at a first user equipment (see fig. 7, relay network node), comprising: 
means for determining, based on a sidelink resource configuration from a base station (see network control terminal in fig. 7), a physical sidelink control/shared channel (PSCCH/PSSCH) occasion to monitor for a sidelink transmission from a second UE (see remote network node in fig. 7) (Xu et al. see fig. 5 SL-DRX configuration; fig. 7, configured with SL-DRX; para. 0046, 0057; the configuration of SL-DRX may include timers as follows: a SLDRX-onDurationTimer for indicating the number of continuous PSCCH sub-frames for the network node to detect the PSCCH after the network node wakes up from the sleep state);
means for receiving, during the PSCCH/PSSCH occasion, a sidelink discontinuous reception (DRX) command (Xu et al. see fig. 4, para. 0068-0070; when the amount of data to be transmitted by the network node is relatively small or the transmission is about to be completed, the control information may be used to instruct the other network node to enter the SL-DRX sleep state). The other network node receives the control information to enter SL-DRX sleep state when data transmission is small or completed; and 
means for stopping monitoring of the PSCCH for the PSCCH/PSSCH occasion in response to the sidelink DRX command (Xu et al. see fig. 7, SL-DRX sleep time; para. 0043, 0080; Therefore, in the present embodiment, with respect to the sidelink, a DRX is configured for the relay network node and the remote network node, which is called SL-DRX. Thus, the purpose of power saving is achieved by intermittently stopping detection of the PSCCH. For example, the determining unit 101 may determine an active time for the relay network node and/or the remote network node to detect the PSCCH and a sleep time for the relay network node and/or the remote network node not to detect the PSCCH.).  
Claims 1, 12, 44 are rejected similarly to claim 35.
Regarding claims 2, 13, 36, Xu et al. discloses the feature wherein stopping monitoring of the PSCCH comprises entering a sleep mode in response to not being in a DRX active state for a link with the base station (Xu et al. see fig. 8, SL-DRX sleep time, DRX sleep time; para. 0083, 0084).  The relay network node enters a SL-DRX sleep mode in response to DRX sleep time.
Regarding claims 11, 34, Xu et al. discloses the feature wherein the sidelink DRX command is a sidelink media access control (MAC) control element (CE) (Xu et al. see para. 0070).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (Pub No.: 2019/0174411) in view of Park et al. (Pub No.: 2022/0159679).
Regarding claims 10, 33, Xu et al. does not explicitly disclose the feature wherein the sidelink DRX command is a sidelink control information (SCI).
Park et al. from the same or similar fields of endeavor discloses the feature wherein the sidelink DRX command is a sidelink control information (SCI) (Park et al. see para. 0038).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Xu et al. and to implement with the feature as taught by Park et al. to transmit SL DRX information thought SCI.
The motivation would be to improve transmission efficiency.
Allowable Subject Matter
Claims 3-9, 14-16, 31, 32, 37-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kung et al. (Pub No.: 2021/0227622) discloses a method and device are disclosed from the perspective of a first device. In one embodiment, the method includes the first device being configured with a Sidelink (SL) Discontinuous Reception (DRX) configuration. The method also includes the first device performing a sidelink communication with a second device. The method further includes the first device receiving a signaling, from the second device, indicating a new sidelink transmission. In addition, the method includes the first device determining whether to start or restart a timer in response to the signaling at least based on information indicated in the signaling, wherein the first device monitors sidelink control channel when the timer is running. 
Xu et al. (Pub No.: 2020/0296668) discloses present disclosure is an electronic device used for a network control terminal and a method used for the electronic device, and an electronic device used for a network node and a method used for the electronic device. The electronic device used for the network control terminal comprises: a processing circuit, configured to configure, for a relay link between the network node and one or more other network nodes, a SL-DRX for the network node and/or the one or more other network nodes and perform relay transmission between the network node and the one or more other network nodes on the basis of the configuration of the SL-DRX.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464